Title: From Thomas Jefferson to Arthur S. Brockenbrough, 1 November 1825
From: Jefferson, Thomas
To: Brockenbrough, Arthur S.


Dear Sir
Monticello
Nov. 1. 25
I thought I had mentioned to you some time ago that  to prevent people’s passing through the grounds on the North side of the Rotunda, the gate at Dinsmore’s corner should be taken away and a fence run from there leaving a lane to the gate at Hotel B so as to leave an entrance into the gate at East street but not to pass on further Genl Cocke mentioned to me yesterday that you proposed to run off at a right angle from the gate at B. across the grounds so as to throw out the triangle from thence to Dinsmore’s corner, and that you intimated a willingness to purchase that triangle to build on—but besides breaking the uniformity of the ground on that side of the Rotunda, masking the buildings from the public view, and encroaching with private buildings up to the very corner of the University buildings at B. we have no power to sell a foot of the grounds. lands once vested in the public can not be divested but by an act of the legislature.  should prefer grass in that North lot to planting trees, because they would mask the buildings & prospectAccept assurances of my great esteem and respectTh: Jefferson